DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully reviewed Applicant’s amendments and accompanying remarks dated 03/24/2022.  Applicant’s amendments to the claims have been made of record.  The pending claims at this time are 1-12, all of which stand rejected.
The IDS’s submitted on 12/28/2021 and 07/12/2022 have also been reviewed and are being remitted with this office action. 
Response to Arguments
Applicant's arguments filed on 03/24/22 have been fully considered but they are not persuasive.  Applicant argues that the combination rejection made over JP 2007-284826 issued to Tawara in view of USPUB 2015/0079864 issued to Nishimura does not teach the currently amended claims.  
	Applicant argues on page one of the response that Tawara does not teach the crimp ratio’s or the edgecomb resistance of 1500N or more in warp yarn direction based on the two layers of the non-coated fabric. 
	Applicant is correct as Tawara was not relied upon for these teachings, Nishimura was. 
	Applicant’s next traversal is that Nishimura does not cure the deficiencies of Tawara and that Nishimura teaches the weave density to be 55 warps per 2.54cm and 55 woofs per 2.54cm, whereas Applicant seeks that the weave density be 56 yarn threads/2.54cm or more in both the warp and weft in Claims 4, 9 and new claim 12. Applicant further states that Table 1 of their specification shows the weave density of the comparative examples to be 53, 50.5, 59.5, 50.0 and 52.5 and that in other words their present Specification teaches that non-coated fabrics having a weaving density that gives less than 56 warps and less than 56 woofs/wefts would not have an edgecomb resistance of 1500 N or more in the warp yarn direction based on two layers of the non-coated fabric.
	The Office is not convinced as the difference between the prior art of Nishimura and Applicant is difference of “1” yarn, which is marginally off by 1, not 6.5 to 3 yarns in each direction.  It is a well-established and routinely done in the art of wovens by skilled artisans to increase or decrease the setting or number or yarns in a given direction or both to get the desired weave density.  This does not require a leap of inventiveness and really is marginally off by 1 yarn. 
	Applicant has not met their burden to prove the unexpected results in their remarks, and most definitely have not compared apples to apples.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Applicant has only shown the table of 53, 50.5, 59.5, 50.0 and 52.5.  The evidence must be commensurate in scope and it is not. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP § 716.02(d).
	Therefore, the arguments are not found to be convincing enough to overturn the combination rejection of Tawara and Nishimura. If Applicant submits a proper affidavit then the evidence will be considered and reweighed with all the evidence of record at that time as to why or why not the affidavit/evidence would be persuasive to overcome the rejection. See: MPEP 716.02(a)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007284826 A issued to Tawara et al. further in view of USPUB 20150079864A1 issued to Nishimura et al. 
	Regarding Claims 1, 4-6, and 9-12- JP 2007284826 A issued to Tawara et al. teaches a method of producing a high-quality base fabric used for airbags. The fibers used for the airbag fabric is synthetic in nature.  Such fibers may be polyamide, polyester etc.  The fineness is 150 dtex to 500 dtex. The method for producing a base fabric for an air bag according to the present invention uses the specific warp and weft, and is woven in a cover factor of 1800 to 2700, preferably 2000 to 2500. After the fabric is produced, it may be coated.  At 0058-0059, the instant reference teaches that it can be coated with an elastomer resin or rubber selected from silicone rubber, polyurethane resin, chlorosulfonated olefin, nitrile rubber, fluorine-based rubber, nylon resin and chloroprene rubber. It is. In particular, the use of a silicone resin is preferred from the viewpoints of excellent flexibility, heat resistance, surface friction characteristics and thin coating.  The resin adhesion amount to the base fabric is 5 to 80 g/m2, preferably 10 to 50 g/m 2. When the resin adhesion amount is less than 5 g/m 2, it is difficult to uniformly adhere the resin, and a gas leakage portion may occur. On the other hand, if it exceeds 80 g/m2, the base fabric becomes thick and hard, so that the object of the present invention cannot be satisfied.  At 0074 the instant reference shows an uncoated base cloth for an airbag which is woven at a weaving density of 65 yarns/inch for both the warp and the weft.  
	JP ‘826 does not expressively suggest crimp rate in a warp direction and a weft direction and the properties of stiffness and edgecomb resistance as sought by Applicant.
	These are remedied by the teaching of Nishimura et al. 
	Nishimura discloses that it is known a non-coated [0001] fabric for airbags having a crimp ratio of 12% or more in a first direction and a crimp ratio of 6% or less in a second transverse direction [table 1, examples 2 and 4]. 
	In claim 1 it is defined that the first direction is the weft direction and the second direction is the warp direction, while in Nishimura shows this in the reverse.  However, the terms "warp direction" and "weft direction" relate to the weaving process and not necessarily the final product. Once the woven fabric is removed from the weaving machine and cut for further processing, it is not possible to know what the weft and the warp direction were.
	Further, Nishimura teaches that modifying the crimp of either the warp or weft of the fabric is likely to become harder and there is a deterioration in softness and compactness, and for that reason, one skilled in the art before the effective filing date of the invention would have been motivated to apply the crimp percentages to the fabric of Tawara et al.  It should also be noted that it is a well-established and routinely done in the art of wovens by skilled artisans to increase or decrease the setting or number or yarns in a given direction or both to get the desired weave density.  This does not require a leap of inventiveness 
	Regarding Claims 2 and 7, where Applicant seeks that the non-coated/coated fabric for airbags according to claim 1, having a stiffness of 100 mm or less in the warp yarn direction as determined based on two layers of the non-coated fabric by a cantilever method; Applicant is directed to 0051-0053 of Nishimura et al where a cantilever method is used to measure the stiffness and Table one to show that the stiffness is 100 mm or less. 	
	Regarding Claims 3 and 8, where Applicant seeks that the non-coated fabric for airbags according to claim 1, having an edgecomb resistance of 1500 N/1600N or more in the warp yarn direction based on two layers of the non-coated fabric; It is the position of the Office that the uncoated base cloth for an airbag described by Tawara et al. which is used in an airbag, to have lower flexural rigidity and furthermore to have greater slippage resistance. The uncoated base fabrics for an airbag described as examples in the specification, in which the crimp rate in a warp direction is 12% or greater and the crimp rate in a weft direction is 6% or less, all satisfy the conditions specified in claims in regard to each of flexural rigidity, slippage resistance and providing a higher weave density.  Additionally, the edgecomb resistance can be expected to be the same, because it depends on the crimp (see paragraph [0021] of the present application).
	Accordingly, if the coated base cloth for an airbag described in Tawara/Nishimura et al to have a crimp rate in a warp direction of 12% or greater and a crimp rate in a weft direction of 6% or less, it would be easy for a person of ordinary skill in the art before the effective filing date to ensure that the uncoated base cloth for an airbag satisfies the conditions specified in claims 2 and 3 in regard to each of flexural rigidity and slippage resistance.  It is reasonable to presume so, as support for said presumption is found in the use of like materials.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties of edgecomb resistance as set forth above, it would obviously have been present once the Tawara/Nishimura et al. product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP